Citation Nr: 1808361	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for an upper back disorder.

4. Entitlement to an initial compensable rating for residual scarring, lower left leg laceration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to June 1988 and from February 1993 to July 1994, with additional service with the Texas Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back injury or disease was not shown during service; a current low back disorder is not causally or etiologically related to an in-service event, injury or disease.

2. An upper back disorder has not been shown at any time during the pendency of this claim.

3. The Veteran's left leg scar is manifested by subjective complaints of pain; objective findings include a 10 centimeters (cm) by 1.5 cm. superficial scar without skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scar is not disfiguring and does not limit the range of motion of the leg.



CONCLUSIONS OF LAW

1. A low back disorder was not incurred in service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. An upper back disorder was not incurred in service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for an initial 10 percent rating, but no higher, for residual scarring, lower left leg laceration have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder

The Veteran alleges that he has a low back disorder, manifested by pain and discomfort, which is related to service.  VA outpatient treatment records dated in March 2010 reflect a diagnosis of mild lumbar spondylosis; therefore, a current low back disorder is shown, satisfying the first element of service connection disorder.  

However, lumbar spondylosis is not one of the enumerated disorders listed as entitled to the one-year presumption so no further discuss of that theory of entitlement is warranted.  Similarly, it is not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, the Veteran has not asserted, and the evidence does not support, a finding that his low back disorder is secondary to a service-connected disability.  As much, only direct service connection will be discussed.

With regard to the second element of direct service connection, in-service incurrence or injury, the record does not show that the Veteran sustained a low back injury during active service.  Notably, his service treatment records are silent for any complaints or treatment for a low back injury or low back pain.  Therefore, a chronic low back disorder was not noted in the service treatment records.

Next, when the Veteran was diagnosed with mild lumbar spondylosis in March 2010, he provided no indication that his back pain was related to his active service, or that it was of long-standing duration.  In fact, he specifically reported that the low back pain had started two or three years earlier, which would date the onset to approximately 13 years after the completion of his second period of active service.  Therefore, the evidence weigh against a finding of an in-service event, injury or disease related to the low back.

As the second element (in-service incurrence) is not demonstrated with respect to the low back, the claim for direct service connection must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred). 

Nonetheless, by virtue of filing his claim and identifying his service dates as the date his low back disorder began and that he received treatment, which is not supported by the contemporaneous evidence of record, the Veteran has asserted that his low back disorder is related to his active service.  While he is competent to report lay observable symptoms, such as pain, he is not competent to state that his current low back disorder is causally related to his active duty service, as to do so requires medical expertise. 

With respect to medical nexus, the evidence does not show that the Veteran's current low back disorder is related to his active service.  As noted, the earliest medical record reflecting treatment for low back pain is March 2010, when he reported that his pain started 3 years earlier, which is approximately 13 years after his separation from service.  While such gaps in time without treatment or complaints are not dispositive of the issue of nexus, the 13 year gap without treatment or complaint in this case weighs against a nexus to active duty.

In sum, post-service VA treatment records reflect treatment for low back pain; however, these records contain no nexus opinions linking the Veteran's current low back disorder to his active duty service.  Based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disorder is causally related to his active duty service, and therefore the third element of service connection is not met.  As neither the second nor third elements in this case have been met, service connection on a direct basis for a low back disorder is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.

Upper Back Disorder

In addition to the laws and regulation outlined above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see aloo Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran alleges that he has an upper back disorder, manifested by pain and discomfort, which is related to service.  Notably, he has provided no statement or information as to whether he has ever been diagnosed with a disorder which would account for his upper back pain and discomfort or how such symptoms are related to his active service.  

Of note, the service treatment records are silent for any complaint or treatment related to his upper back.  Post-service VA outpatient treatment records are completely silent for any complaints of upper back pain or discomfort and contain no diagnosed disorder of the upper back.  The evidence does not how that he has had an upper back disorder or that he has consistently reported experiencing chronic, unexplained upper back pain at any point during the pendency of the appeal.  As an upper back disorder has not been shown at any time during the appeal, service connection is not warranted.

In sum, while the Veteran reported that he has a disorder of the upper back manifested by pain and discomfort, the record does not show that he has a current diagnosis of an upper back disorder, or even that he has received treatment for upper back pain.  Accordingly, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  For these reasons, the appeal denied.

Increased Rating for Residual Scarring of a Left Leg Laceration

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Scars are rated under DCs 7800 through 7805.  The Veteran does not contend, and the medical evidence does not show, that DCs 7800 (disfigurement of the head, face, or neck), 7801 (scars that are deep and nonlinear), or 7802 (scars that are superficial and nonlinear) are applicable.  Nor is there evidence of record to suggest that a compensable rating under these diagnostic codes is warranted.  As such, these diagnostic codes are not for application.  

The Veteran's left leg scar is currently rated as noncompensable pursuant to DC 7805, which applies to limitation of function of the affected part and provides:  "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  See 38 C.F.R. § 4.118.  After evaluation of the evidence, the criteria under DC 7804 more accurately depict the symptoms of the Veteran's left leg scar.  

Specifically, DC 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four such scars.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

In an August 2009 VA examination, the Veteran was noted to have a linear scar located pre-tibial that was 10 cm. by 1.5 cm.  The examiner related that the scar was not painful and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and the examiner noted that the scar did not limit range of motion and there was no limitation of function as a result of the scar.  The examiner noted that the only subjective factor was pain.

Post-service VA outpatient treatment records from February 2013 show that the Veteran was seen for an orthopedic consultation related to a nonservice-connected knee disability.  At that time he reported that he had a constant burning pain over a scar on the medial aspect of his left leg.  The clinician diagnosed residual pain in a scar, left leg.  

The Board notes that the record contains evidence for and against the assignment of a compensable rating for the Veteran's left leg scar.  On one hand, the August 2009 VA examiner noted that the Veteran's scar was not painful; however, later in the report, it was noted that there were subjective factors of pain.  Moreover, the scar was noted to be painful in February 2013.  

On balance, the evidence establishes that a left leg scar is painful and, thus, the criteria for a 10 percent rating are met.  The Veteran has not contended, and the evidence does not show, that he has three or more painful scars as required for any higher rating under DC 7804.  Therefore, an initial 10 percent rating, but no higher, is warranted for the Veteran's left leg scar.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for a low back disorder is denied. 

Service connection for an upper back disorder is denied.

An initial 10 percent rating, but no higher, for residual scarring, lower left leg laceration is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

With respect to the remaining claim on appeal, bilateral hearing loss was denied in December 2009 on the basis that the Veteran did not have bilateral hearing loss for VA purposes.  Subsequently, VA clinical records dated in March 2010 and December 2013 indicate that he was being referred for an audiology consultation.  This suggests that his hearing may have worsened during the appeal period.  Therefore, an examination should be conducted to determine the current level of hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding, pertinent VA treatment records and associate them with the claims file, to include the record of any audiology consultations, if conducted.  

2. Schedule the Veteran for an audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present bilateral hearing loss.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies should be performed.  

Based on the evaluation of the Veteran and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present bilateral hearing loss is etiologically related to the Veteran's conceded noise exposure in active service.  

3. Then, readjudicate the remaining issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


